       Case 5:20-cv-08076-SVK Document 1 Filed 11/16/20 Page 1 of 8




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10     Scott Johnson                             Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: Americans With Disabilities
       Zilka-Kotab Properties, LLC, a            Act; Unruh Civil Rights Act
14     California Limited Liability
       Company
15               Defendant.
16
17         Plaintiff Scott Johnson complains of Zilka-Kotab Properties, LLC, a
18   California Limited Liability Company; and alleges as follows:
19
20
21     PARTIES:

22     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a

23   level C-5 quadriplegic. He cannot walk and also has significant manual

24   dexterity impairments. He uses a wheelchair for mobility and has a specially

25   equipped van.

26     2. Defendant Zilka-Kotab Properties, LLC owned the real property located

27   at or about 1155 N 1st St, San Jose, California, between December 2018 and

28   July 2020.


                                            1

     Complaint
       Case 5:20-cv-08076-SVK Document 1 Filed 11/16/20 Page 2 of 8




 1     3. Defendant Zilka-Kotab Properties, LLC owns the real property located
 2   at or about 1155 N 1st St, San Jose, California, currently.
 3     4. Plaintiff does not know the true names of Defendants, their business
 4   capacities, their ownership connection to the property and business, or their
 5   relative responsibilities in causing the access violations herein complained of,
 6   and alleges a joint venture and common enterprise by all such Defendants.
 7   Plaintiff is informed and believes that each of the Defendants herein is
 8   responsible in some capacity for the events herein alleged, or is a necessary
 9   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
10   the true names, capacities, connections, and responsibilities of the Defendants
11   are ascertained.
12
13     JURISDICTION & VENUE:
14     5. The Court has subject matter jurisdiction over the action pursuant to 28
15   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
16   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
17     6. Pursuant to supplemental jurisdiction, an attendant and related cause
18   of action, arising from the same nucleus of operative facts and arising out of
19   the same transactions, is also brought under California’s Unruh Civil Rights
20   Act, which act expressly incorporates the Americans with Disabilities Act.
21     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
22   founded on the fact that the real property which is the subject of this action is
23   located in this district and that Plaintiff's cause of action arose in this district.
24
25     FACTUAL ALLEGATIONS:
26     8. Plaintiff went to the property in December 2018, March 2019, January
27   2020 and July 2020 with the intention to avail himself of goods or services
28   motivated in part to determine if the defendants comply with the disability


                                               2

     Complaint
       Case 5:20-cv-08076-SVK Document 1 Filed 11/16/20 Page 3 of 8




 1   access laws.
 2     9. The property is a facility open to the public, a place of public
 3   accommodation, and a business establishment.
 4     10. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
 5   to provide wheelchair accessible parking in conformance with the ADA
 6   Standards as it relates to wheelchair users like the plaintiff.
 7     11. The property provides parking but fails to provide wheelchair accessible
 8   parking.
 9     12. The problem that plaintiff encountered is that there were no access
10   aisles that accompanied the ADA parking stalls.
11     13. Plaintiff believes that there are other features of the parking that likely
12   fail to comply with the ADA Standards and seeks to have fully compliant
13   parking available for wheelchair users.
14     14. On information and belief the defendants currently fail to provide
15   wheelchair accessible parking.
16     15. Additionally, on the dates of the plaintiff’s visits, the defendants failed
17   to provide wheelchair accessible paths of travel in conformance with the ADA
18   Standards as it relates to wheelchair users like the plaintiff.
19     16. The property provides paths of travel but fails to provide wheelchair
20   accessible paths of travel.
21     17. A couple of problems that plaintiff encountered is that the walkway had
22   cross slopes that exceeded 2.1%. Additionally, the walkway surface was not
23   maintained such that it was stable, firm and slip-resistant because it had a
24   slippery moss on it.
25     18. Plaintiff believes that there are other features of the paths of travel that
26   likely fail to comply with the ADA Standards and seeks to have fully compliant
27   paths of travel available for wheelchair users.
28     19. On information and belief the defendants currently fail to provide


                                              3

     Complaint
       Case 5:20-cv-08076-SVK Document 1 Filed 11/16/20 Page 4 of 8




 1   wheelchair accessible paths of travel.
 2     20. Moreover, on the dates of the plaintiff’s visits, the defendants failed to
 3   provide wheelchair accessible restrooms in conformance with the ADA
 4   Standards as it relates to wheelchair users like the plaintiff.
 5     21. The property provides restrooms but fails to provide wheelchair
 6   accessible restrooms.
 7     22. The problem that plaintiff encountered is that the restroom mirror was
 8   too high and the keypad on the restroom door was too small.
 9     23. Plaintiff believes that there are other features of the restrooms that
10   likely fail to comply with the ADA Standards and seeks to have fully compliant
11   restrooms available for wheelchair users.
12     24. On information and belief the defendants currently fail to provide
13   wheelchair accessible restrooms.
14     25. These barriers relate to and impact the plaintiff’s disability. Plaintiff
15   personally encountered these barriers.
16     26. As a wheelchair user, the plaintiff benefits from and is entitled to use
17   wheelchair accessible facilities. By failing to provide accessible facilities, the
18   defendants denied the plaintiff full and equal access.
19     27. The failure to provide accessible facilities created difficulty and
20   discomfort for the Plaintiff.
21     28. The defendants have failed to maintain in working and useable
22   conditions those features required to provide ready access to persons with
23   disabilities.
24     29. The barriers identified above are easily removed without much
25   difficulty or expense. They are the types of barriers identified by the
26   Department of Justice as presumably readily achievable to remove and, in fact,
27   these barriers are readily achievable to remove. Moreover, there are numerous
28   alternative accommodations that could be made to provide a greater level of


                                              4

     Complaint
       Case 5:20-cv-08076-SVK Document 1 Filed 11/16/20 Page 5 of 8




 1   access if complete removal were not achievable.
 2     30. Plaintiff will return to the property to avail himself of goods or services
 3   and to determine compliance with the disability access laws once it is
 4   represented to him that the property and its facilities are accessible. Plaintiff is
 5   currently deterred from doing so because of his knowledge of the existing
 6   barriers and his uncertainty about the existence of yet other barriers on the
 7   site. If the barriers are not removed, the plaintiff will face unlawful and
 8   discriminatory barriers again.
 9     31. Given the obvious and blatant nature of the barriers and violations
10   alleged herein, the plaintiff alleges, on information and belief, that there are
11   other violations and barriers on the site that relate to his disability. Plaintiff will
12   amend the complaint, to provide proper notice regarding the scope of this
13   lawsuit, once he conducts a site inspection. However, please be on notice that
14   the plaintiff seeks to have all barriers related to his disability remedied. See
15   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
16   encounters one barrier at a site, he can sue to have all barriers that relate to his
17   disability removed regardless of whether he personally encountered them).
18
19   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
20   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
21   Defendants.) (42 U.S.C. section 12101, et seq.)
22     32. Plaintiff re-pleads and incorporates by reference, as if fully set forth
23   again herein, the allegations contained in all prior paragraphs of this
24   complaint.
25     33. Under the ADA, it is an act of discrimination to fail to ensure that the
26   privileges, advantages, accommodations, facilities, goods and services of any
27   place of public accommodation is offered on a full and equal basis by anyone
28   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.


                                               5

     Complaint
       Case 5:20-cv-08076-SVK Document 1 Filed 11/16/20 Page 6 of 8




 1   § 12182(a). Discrimination is defined, inter alia, as follows:
 2            a. A failure to make reasonable modifications in policies, practices,
 3                or procedures, when such modifications are necessary to afford
 4                goods,     services,   facilities,   privileges,    advantages,   or
 5                accommodations to individuals with disabilities, unless the
 6                accommodation would work a fundamental alteration of those
 7                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 8            b. A failure to remove architectural barriers where such removal is
 9                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
10                defined by reference to the ADA Standards.
11            c. A failure to make alterations in such a manner that, to the
12                maximum extent feasible, the altered portions of the facility are
13                readily accessible to and usable by individuals with disabilities,
14                including individuals who use wheelchairs or to ensure that, to the
15                maximum extent feasible, the path of travel to the altered area and
16                the bathrooms, telephones, and drinking fountains serving the
17                altered area, are readily accessible to and usable by individuals
18                with disabilities. 42 U.S.C. § 12183(a)(2).
19     34. When a business provides parking for its customers, it must provide
20   accessible parking.
21     35. Here, accessible parking has not been provided in conformance with the
22   ADA Standards.
23     36. When a business provides paths of travel, it must provide accessible
24   paths of travel.
25     37. Here, accessible paths of travel have not been provided in conformance
26   with the ADA Standards.
27     38. When a business provides facilities such as restrooms, it must provide
28   accessible restrooms.


                                             6

     Complaint
       Case 5:20-cv-08076-SVK Document 1 Filed 11/16/20 Page 7 of 8




 1     39. Here, accessible restrooms have not been provided in conformance with
 2   the ADA Standards.
 3     40. The Safe Harbor provisions of the 2010 Standards are not applicable
 4   here because the conditions challenged in this lawsuit do not comply with the
 5   1991 Standards.
 6     41. A public accommodation must maintain in operable working condition
 7   those features of its facilities and equipment that are required to be readily
 8   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 9     42. Here, the failure to ensure that the accessible facilities were available
10   and ready to be used by the plaintiff is a violation of the law.
11
12   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
13   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
14   Code § 51-53.)
15     43. Plaintiff repleads and incorporates by reference, as if fully set forth
16   again herein, the allegations contained in all prior paragraphs of this
17   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
18   that persons with disabilities are entitled to full and equal accommodations,
19   advantages, facilities, privileges, or services in all business establishment of
20   every kind whatsoever within the jurisdiction of the State of California. Cal.
21   Civ. Code §51(b).
22     44. The Unruh Act provides that a violation of the ADA is a violation of the
23   Unruh Act. Cal. Civ. Code, § 51(f).
24     45. Defendants’ acts and omissions, as herein alleged, have violated the
25   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
26   rights to full and equal use of the accommodations, advantages, facilities,
27   privileges, or services offered.
28     46. Because the violation of the Unruh Civil Rights Act resulted in difficulty,


                                              7

     Complaint
        Case 5:20-cv-08076-SVK Document 1 Filed 11/16/20 Page 8 of 8




 1   discomfort or embarrassment for the plaintiff, the defendants are also each
 2   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 3   (c).)
 4      47. Although the plaintiff encountered frustration and difficulty by facing
 5   discriminatory barriers, even manifesting itself with minor and fleeting
 6   physical symptoms, the plaintiff does not value this very modest physical
 7   personal injury greater than the amount of the statutory damages.
 8
 9
10
11
12             PRAYER:
13             Wherefore, Plaintiff prays that this Court award damages and provide
14   relief as follows:
15           1. For injunctive relief, compelling Defendants to comply with the
16   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
17   plaintiff is not invoking section 55 of the California Civil Code and is not
18   seeking injunctive relief under the Disabled Persons Act at all.
19           2. Damages under the Unruh Civil Rights Act, which provides for actual
20   damages and a statutory minimum of $4,000 for each offense.
21           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
22   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
23
     Dated: November 12, 2020             CENTER FOR DISABILITY ACCESS
24
25
                                          By:
26
                                          _______________________
27
                                                 Amanda Seabock, Esq.
28                                               Attorney for plaintiff


                                                8

     Complaint
